In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Putnam County (Miller, J.), dated June 28, 2000, as denied his objection to that portion of an order of the same court (Miklitsch, H.E.), dated April 7, 2000, which, after a *439hearing, granted the petitioner’s application for an upward modification of child support to the extent of directing him to pay $173.65 per week for the child’s college expenses in addition to his basic child support obligation of $68.08 per week.
Ordered that the order is modified by deleting the provision thereof denying the father’s objection to so much of the order dated April 7, 2000, as directed him to pay $173.65 per week for the child’s college expenses in addition to his basic child support obligation of $68.08 per week, and substituting therefor a provision granting that objection to the extent of directing the father to pay a total of $173.65 per week for basic child support and college expenses; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court providently exercised its discretion in directing the father to contribute to the child’s college expenses (see, Domestic Relations Law § 240 [1-b] [c] [7]). However, the father established that in light of his basic child support obligation and other expenses, which the petitioner did not dispute, he could not afford to contribute to the child’s college expenses in the amount directed by the Hearing Examiner (see, Frei v Pearson, 244 AD2d 454). Thus, the father is directed to pay a total of $173.65 per week for child support and college expenses (see, Reinisch v Reinisch, 226 AD2d 615; Paro v Paro, 215 AD2d 965).
The father’s remaining contentions are without merit. Ritter, J. P., Krausman, Luciano and H. Miller, JJ., concur.